DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Allowable Subject Matter
Claims 1-14 and 16-17 are allowed.
Claims 1-14 and 16-17 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Smart Meter Data Analysis for Distribution Network Connectivity Verification”, Luan et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein computing a weight sum of  (i) the maximum correlation coefficient associated with the first meter as compared to the selected meter and (ii) an average of the plurality of correlation coefficients, as compared to the selected meter, of the remaining meter in the set of meter to determine a value for a confidence factor for the candidate transformer indicating a likelihood that the selected meter is connected to the candidate transformer via the resource distribution network for maintaining connectivity information for the selected meter to associate the selected meter with the candidate transformer having a higher confidence factor than the additional candidate transformer as cited in claim 1; or computing a confidence factor as a function of (i) an average correlation coefficient of the plurality of correlation coefficients generated from the voltage data for the first meter and the voltage data for the second plurality of meter and (ii) a count of meters in the second plurality of meters having voltage data that satisfies a second correlation thresholds and updating connectivity information maintained by the head-end system to indicate an association between the first meter and the candidate transformer as cited in independent claims 6 and 13.

Instead, Luan et al. disclose a network connectivity verification algorithm is based on the VPC profile analysis, which considers the voltage profiles at points of coupling for comparison to correlation analysis performed with the hourly average voltage measurements, which are acquired directly from smart meters. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864